Citation Nr: 1705876	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board denied service connection for hypertension and disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees in a November 2011 decision.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside the Board decision and remanded the matter.  The Board remanded the issues for additional development in April 2014, January 2015 and October 2015.

A June 2015 rating decision granted service connection for right ankle strain and degenerative joint disease, left knee.  Thereafter, the Board revised the issues on appeal, as reflected on the title page of this decision.  

A June 2016 Board decision denied service connection for hypertension and remanded the remaining issues.  Accordingly, the Board has again revised the issues on appeal, as reflected on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 remand, the Board noted that prior opinions were inadequate and the claims were remanded for additional nexus opinions.  The Board specifically requested that the examiner address the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee, as well as the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the June 2016 remand, the Board found that the resulting January 2016 VA Disability Benefits Questionnaire (DBQ), which provides negative medical opinions, fails to address the Veteran's credible testimony as to in-service injuries and treatment or his lay statements regarding post-service continuity of right shoulder symptoms.  The Board requested that VA obtain an addendum medical nexus opinion.  The Board specifically requested that the examiner address the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee, as well as the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.

Since service connection had recently been granted for right ankle and left knee disabilities, the Board also specifically requested that the examiner offer an opinion as to whether those now service-connected disabilities caused or aggravated the right hip or right knee disabilities.  

The resulting June 2016 DBQ Medical Opinion, provided by an examiner other than the January 2016 examiner, is also inadequate.  The examiner states that he failed to find any objective data via radiologic review to confirm that a service-related injury was present at this time.  The examiner noted the Veteran's reported complaints, but relates that, based on a lack of objective (ex. imaging) evidence to the contrary it was less likely as not that the Veteran's right hand, right shoulder, right hip and right knee complaints could be connected to military service.  The examiner additionally relates the opinion that there was also a lack of supporting evidence of cause or aggravation to the Veteran's right knee or right hip due to his service-connected right ankle or left knee disabilities.  The examiner stated that no objective radiographic evidence was noted to support such a claim, making it less likely as not.

However, May 2014 DBQs relate that the Veteran had been diagnosed with right thumb osteoarthritis in 2009, and current imaging revealed right [hand] degenerative or traumatic arthritis.  Current imaging also revealed degenerative or traumatic arthritis of the right hip and right knee.  Moreover, while current imaging of the right hip was negative, the report notes that the Veteran now had, or had had, a diagnosis of right hip strain.  The examiner clarified that this diagnosis was current by stating that it affected the Veteran's ability to work.  

As a result, the June 2016 opinion is inaccurate as to its essential factual conclusion that the record showed that the Veteran had no current disabilities of the right hand, right shoulder, right hip or right knee.  As the negative medical nexus opinions are based on this inaccurate conclusion, the Board finds that another medical opinion, based on an accurate review of the medical record, is required.  Moreover, in McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims held that the requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who wrote the June 2016 DBQ medical opinion (or a suitable substitute if either individual is unavailable) for an addendum.  

The examiner is requested to review the records in order to fully address the questions set forth below.  

In this regard, the examiner is advised that imaging conducted with the May 2014 DBQ shows current degenerative or traumatic arthritis of the right hand, right hip and right knee.  The DBQ also shows a current diagnosis of right hip strain.

(a) Is it at least as likely as not (50 percent probability or higher) that any right hand disability, right shoulder disability, right hip disability or right knee disability shown during the appeal period had its onset in service or within the first post-service year, or is causally related to service. 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any right knee or right hip disorder shown during the appeal period was caused by the Veteran's service-connected right ankle or left knee disabilities?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any right knee or right hip disorder shown during the appeal period was aggravated by the Veteran's service-connected right ankle or left knee disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee or right hip disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed.  

The examiner must consider and discuss as necessary the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee.  

The examiner must also consider and discuss as necessary the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.


2.  Thereafter, readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

